      Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 1 of 8 PageID #: 155




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DIVISION OF MISSOURI
                                       EASTERN DIVISION

     CRYSTAL HARTMAN, et al., )
                              )
      Plaintiffs(s),          )
                              )
      vs.                     )                            Case No. 1:20-cv-00050-SRC
                              )
 NEW MADRID COUNTY R-1 SCHOOL )
 DISTRICT, et al.,            )
                              )
      Defendant(s).           )

                                            Memorandum and Order

            The Court considers the parties’ Motion for Substitution of Parties [40], Motions for

     Court Approval of Minors’ Settlement [32] [33], and Motion to Seal Document [35]. The Court

  held a hearing on these motions on January 26, 2021.

I.         Facts and Background

            Plaintiffs Crystal Hartman, et al., filed this action against Defendants for violations of

 Title IX, violations of 20 U.S.C. § 1983, assault, battery, and infliction of emotional distress.

  Plaintiffs claim that Defendant Ryan Mitchell Blocker, an employee of Defendant New Madrid

  County R-1 School District, sexually harassed and assaulted them at school between 2016 and

 2018, when they were still minors. Of the six minors in question, three have reached the age of

 majority and bring this action on their own behalf. The other three minors, J.J., E.M., and S.F.,

  bring this action as Minor Plaintiffs with the help of their court-appointed Next Friends: Florence

     Johnson, Destiny McSpadden, and Kyra Young, respectively.

            Defendant New Madrid County R-1 School District is a public school, so its activities

  and documents are subject to public disclosure under Missouri law. See Mo. Rev. Stat §

  610.021(1). The parties settled this action in mediation on October 13, 2020. Doc. 29.
       Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 2 of 8 PageID #: 156




II.          Discussion

             Plaintiffs seek to substitute as parties Florence Johnson, Destiny McSpadden, and Kyra

      Young, in their capacity as conservators for minor Plaintiffs, J.J., E.M., and S.F. The parties also

      seek court approval of the minor settlement and a court order sealing and closing the settlement

      agreement.

             A.      Motion for Substitution of Parties [40]

             The Court grants in part Plaintiffs’ Motion for Substitution of Parties. The Court

   substitutes Florence Johnson, Conservator, in place of Florence Johnson, Next Friend of J.J.;

   Destiny McSpadden, Conservator, in place of Destiny McSpadden, Next Friend of E.M.; and

   Kyra Young, Conservator, in place of Kyra Young, Next Friend S.F. The Court discharges

   Florence Johnson, Destiny McSpadden, and Kyra Young, in their capacity as Next Friends. The

   Court also recognizes that A.H. has reached the age of majority as of December 29, 2021, so she

   can bring this action in her own right. Therefore, the Court discharges Crystal Hartman, Next

   Friend of A.H. in her capacity as Next Friend. To the extent the motion seeks other relief, the

   Court denies it.

             B.      Motions for Court Approval of Minors’ Settlement [32] [33]

             The parties filed two motions for Court Approval of Minors’ Settlement, and the Court

   will consider the motions together. Mo. Rev. Stat. § 507.184 contains the requirements for

   settlement of a minor's claims. Y.W. By and Through Smith v. National Super Markets, Inc., 876

   S.W.2d 785, 787 (Mo. Ct. App. 1994). The statute intends “to maximize the protection afforded

   a minor's legal action and [ensure] that any settlement is in the best interest of the child.”

   Fiegener v. Freeman–Oak Hill Health Sys., 996 S.W.2d 767, 774 (Mo. Ct. App. 1999). In

   reviewing a proposed settlement, the court must keep in mind that minors are considered wards



                                                       2
 Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 3 of 8 PageID #: 157




of the court and their rights must be “jealously guarded as provided by statute.” Y.W., 876

S.W.2d at 788.

       When an action involves a minor Plaintiff, the minor's next friend, guardian ad litem,

guardian, or conservator (“representative”) may contract to settle the minor's claim upon court

approval. Mo. Rev. Stat. § 507.184(2). The settlement is not effective until approved by the

court. Mo. Rev. Stat. § 507.184(2). The minor’s representative also has the power and authority

to execute and sign a release or satisfaction and discharge of judgment, which is binding upon

the minor, provided that the Court orders the execution of such release and satisfaction and

discharge and judgment. Mo. Rev. Stat. § 507.184(3).

       The Court has authority to (1) hear evidence and either approve or disapprove the

proposed contract to settle an action on behalf of the minor; (2) authorize and order the minor's

representative to execute and sign a release or satisfaction and discharge of judgment; (3)

approve a fee contract between the representative and an attorney and order the representative to

pay attorney's fees and expenses, which have been reasonably incurred in the preparation and

prosecution of the action including the cost of any required bonds. Mo. Rev. Stat. § 507.184(3).

       The Court has heard testimony from the minors’ representatives in this matter and

reviewed the terms of the proposed Settlement Agreement and Release. Plaintiffs’ attorney has

explained the terms of the settlement agreement to Minor Plaintiffs J.J., E.M., and S.F., as well

as to their natural mothers and conservators, Florence Johnson, Destiny McSpadden, and Kyra

Young, who all understand, fully comprehend, and agree to the terms and conditions in the

Settlement Agreement and Release. All parties involved have knowingly waived their rights to a

bench or jury trial by entering the settlement agreement.



                                                 3
 Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 4 of 8 PageID #: 158




       Based on the record, the Court finds that the terms and conditions of the proposed

settlement are reasonable and in the best interests of Minor Plaintiffs J.J., E.M., and S.F.. The

Court grants the parties’ Motions for Court Approval of Minors’ Settlement [32] [33] and hereby

approves the Settlement Agreement and Release in its entirety.

       The Court finds that Conservators Florence Johnson, Destiny McSpadden, and Kyra

Young have the authority to execute the Settlement Agreement and Release on behalf of Minor

Plaintiffs J.J., E.M., and S.F. The Court orders Plaintiffs to execute such settlement documents as

are reasonably required by Defendants or their insurers, including filing a stipulated dismissal with

prejudice of all claims in this matter within 10 calendar days of receiving the settlement funds.

Florence Johnson, Destiny McSpadden, and Kyra Young will receive the settlement funds in their

capacity as conservators for J.J., E.M., and S.F., under supervision of the New Madrid County

Probate Court.

       Within 30 days of this order, Defendants will direct the amounts of the settlement proceeds

as follows:

   1. The amounts specified in the Settlement Agreement and Release for minor Plaintiffs J.J.,

       E.M., and S.F. shall be paid directly to minor Plaintiffs’ Conservators Florence Johnson,

       Destiny McSpadden, and Kyra Young respectively;

   2. Pursuant to duly authorized professional employment agreements, Gray, Ritter and

       Graham, P.C. shall be paid attorneys’ fees as set forth in the Settlement Agreement and

       Release.

Each party will bear their own attorneys’ fees and costs, with the sole exception that Defendants

are to bear the costs of mediation, which Defendants have already paid.

       C.        Motion to Seal Document [35]


                                                 4
 Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 5 of 8 PageID #: 159




       Finally, the parties filed a Motion to Seal the settlement agreement on the judicial record,

as well as close the document under Missouri’s Sunshine Law, Mo. Rev. Stat § 610.021(1). The

federal courts recognize a common law right of access to judicial records in civil proceedings.

See IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013). “Where the common-law right of

access is implicated, the court must consider the degree to which sealing a judicial record would

interfere with the interests served by the common-law right of access and balance that

interference against the salutary interests served by maintaining confidentiality of the

information sought to be sealed.” Id. at 1223.

       During the hearing, Plaintiffs asked the Court for leave to file a redacted version of the

settlement agreement that would conceal only the Minor Plaintiffs’ full legal names. Plaintiffs

would still file a complete version of the settlement agreement under the Court’s seal. Finding

that this arrangement adequately respects the common-law right of access to the judicial record

while maintaining the Minor Plaintiffs’ privacy, the Court grants the parties’ Motion to Seal [35],

in part. Plaintiffs must file the complete settlement agreement under seal of the Court. Plaintiffs

must also file a copy of the settlement agreement in the public judicial record, after redacting the

full legal names of the Minor Plaintiffs.

       The parties also request that the Court close the settlement agreement under section

610.011 because the case involves allegations “of an extremely sensitive nature” and “placement

of the settlement agreement in public hands would allow Plaintiffs’ identities to be matched to

their allegations in their Complaint.” Mo. Rev. Stat § 610.021(1) provides a narrow exception to

public disclosure:

       Except to the extent disclosure is otherwise required by law, a public governmental body
       is authorized to close meetings, records and votes, to the extent they relate to the following:
       (1) Legal actions, causes of action or litigation involving a public governmental body and
       any confidential or privileged communications between a public governmental body or its

                                                 5
 Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 6 of 8 PageID #: 160




       representatives and its attorneys. However, any minutes, vote or settlement agreement
       relating to legal actions, causes of action or litigation involving a public governmental body
       or any agent or entity representing its interests or acting on its behalf or with its authority,
       including any insurance company acting on behalf of a public government body as its
       insured, shall be made public upon final disposition of the matter voted upon or upon the
       signing by the parties of the settlement agreement, unless, prior to final disposition, the
       settlement agreement is ordered closed by a court after a written finding that the adverse
       impact to a plaintiff or plaintiffs to the action clearly outweighs the public policy
       considerations of section 610.011, however, the amount of any moneys paid by, or on
       behalf of, the public governmental body shall be disclosed; . . .

Mo. Rev. Stat § 610.021 (emphasis added). Section 610.011 instructs that section 610.021

should be “liberally construed” and any exceptions to disclosure “strictly construed to promote

this public policy.” Mo. Rev. Stat § 610.011; § 610.021.

       In its analysis under section 610.011, “The trial court is to balance the public's interest in

access against the interest in protecting minors from the public dissemination of hurtful

information.” Boyce v. Moberly Public Sch. Dist., 2007 WL 1378427 at *1 (E.D. Mo. 2007).

This Court recently considered a similar motion in Doe 6 v. St. Louis Charter Sch., 2020 WL

3868902, at *3 (E.D. Mo. 2020), finding that the potential adverse impact on the minor plaintiff

justified redacting all identifying information in the settlement agreement, including the case

name and number.

       Based on the parties’ pleadings and testimony, the Court denies the parties’ motion [35]

to close the entire settlement agreement under Mo. Rev. Stat § 610.021. But the Court orders

Defendant New Madrid County R-1 School District to produce only redacted copies upon

request under the Sunshine Law. The settlement agreement involves highly sensitive

information involving minors, that if made public, would have an adverse impact on the Minor

Plaintiffs. The Court finds that, despite Plaintiffs’ use of pseudonyms in the pleadings, the

specific facts and allegations in the judicial record would remain attributable to the Minor

Plaintiffs, particularly because the Settlement Agreement uses the Minor Plaintiffs’ full legal

                                                  6
 Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 7 of 8 PageID #: 161




names, their mothers’ names, and a case number and case name. These details would allow a

third party who receives the settlement agreement through a Sunshine Law request to identify the

Minor Plaintiffs with the allegations made in this case. In the interest of protecting the privacy

of the Minor Plaintiffs, the Court orders that, upon receiving a request under the Sunshine Law,

Defendant New Madrid County R-1 School District will redact the names and initials of the

Minor Plaintiffs and their mothers, as well as the case name and number.



       Accordingly,

       The Court grants in part Plaintiff’s Motion for Substitution of Parties [40], and discharges

Florence Johnson, Destiny McSpadden, Kyra Young, and Crystal Hartman in their capacities as

Next Friends.

       The Court grants the parties’ motions for Court Approval of Minors’ Settlement [32] [33]

and hereby approves the Settlement Agreement and Release in its entirety. Upon execution of

the Settlement Agreement and Release, Defendants must issue the full settlement amounts and

attorney’s fees in accordance with the agreement no later than February 28, 2021. Plaintiffs

must file a stipulated dismissal with prejudice of all claims in this matter within 10 calendar days

of receiving the settlement funds.

       The Court grants, in part, and denies, in part, the parties’ Motion to Seal Document [35].

Plaintiffs must file the settlement agreement under seal with the Court but also must file a public

copy redacting the full legal names of the Minor Plaintiffs. Upon proper request under the

Missouri Sunshine Law, Defendant School District must produce the settlement agreement but

redact the names and initials of the Minor Plaintiffs and their mothers, as well as the case name

and number.



                                                 7
Case: 1:20-cv-00050-SRC Doc. #: 43 Filed: 01/28/21 Page: 8 of 8 PageID #: 162




    So Ordered this 28th day of January 2021.



                                        ________________________________________
                                        STEPHEN R. CLARK
                                        UNITED STATES DISTRICT JUDGE




                                           8
